i          i      i                                                                              i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00535-CR

                                        IN RE Z. Heather HOLLUB

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 1, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 22, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus, real party in interest’s response, and the supplements. The

court is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for

writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a). The stay imposed by this court’s order

of July 22, 2010 is lifted.

                                                               PER CURIAM

DO NOT PUBLISH


           1
          … This proceeding arises out of Cause No. 09-1941-CK, styled State of Texas v. Charles Dittman, pending
in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding. However,
the challenged order was signed by the Honorable Gary L. Steel, presiding judge of the 274th Judicial District Court,
Guadalupe County, Texas.